Title: Isaac Norris to Samuel Preston Moore: Order for Money Payment, with Franklin’s Receipt, 24 September 1756
From: Norris, Isaac
To: Moore, Samuel Preston



In Assembly Septr. 24, 1756
Pay to Benjamin Franklin, or Order, the Sum of Two hundred and Ten Pounds, Thirteen Shillings and Ninepence Halfpenny; being the Ballance of his Account for Expences paid by him for Establishing a Post between Winchester and Philadelphia in Pursuance of a Resolve of the House; and for Postage of Letters to the Army under the late General Braddock.

£210 13s. 9½d.
Signed by Order of the HouseIsaac Norris Speaker
To Samuel P. Moore, Esqr. Provincial Treasurer


Recd. March 17, 1757 of Cha. Norris Esqr. the within Sum of Two Hundred and Ten Pounds Thirteen Shillings and nine pence halfpenny. But in Case the Provincial Treasurer shall not have Money come to his Hands to repay the same into the Loan Office before the Committee of Assembly proceed to sink the first Payment of the £80,000 I do promise and oblige my self to repay the same.
B Franklin

 Endorsed: Order in favr of B Franklin and his rect for £210 13s. 9½d. pd March 17th. 1757 chargd in accot. Votes 1757.
